DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Original Claim 2 provides for a “computer program” and “executed by a computer”, and the specification does not indicate that any computer is involved. However, MPEP § 608.01(l) requires “where the subject matter not shown in the drawing or described in the description is claimed in the application filed, and such claim itself constitutes a clear disclosure of the subject matter, then the claim should be treated on its merits, and requirement made to amend the drawing and description to show this subject matter”. Therefore, please amend the instant specification to include the claimed subject matter from original Claim 2.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program, which is a product without any structural recitations. A product must have a physical or tangible form in order to fall within one of the statutory categories. See MPEP § 2106.03(I). Furthermore, the specification does not contemplate the computer program being located on a non-transitory computer readable medium or contemplate any hardware or computer system except for the word “computer” in Claim 2. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata (JP-2003149217, machine translation) in view of Kono (US 2010/0276350).

    PNG
    media_image1.png
    473
    501
    media_image1.png
    Greyscale

With regard to Claim 1, Iwata discloses a preparative liquid chromatograph for separating a fractional component separated by a separation column and detected by a detector (Page 1, lines 10-12). Iwata discloses a method for collecting components individually using a preparative liquid chromatograph (P1/L10-12). Iwata discloses the preparative liquid chromatograph comprises an injector for injecting a sample and a separation column for separating the injected sample into a plurality of components (Figure 1, P3/L90-99, injector 12, separation column 14). Iwata discloses a plurality of trap columns for trapping each of the plurality of components separated by the separation column (Figure 1, P3/L100-107, trap columns 28 along flow paths 26-2 to 26-n). Iwata discloses a collector for collecting the eluate from the trap columns (Figure 1, P4/L150-156, fraction collector 30).
Iwata discloses the method comprises the injection step of performing a plurality of injections of the same sample using the injector (P4/L122-132, the sample is injected from the injector 12 by the autosampler; P4/L140-143, the peaks of the fractional components are repeatedly detected and collection of components is repeated (i.e., performing a plurality of injections of the same sample using the injector).
Iwata discloses a separating step of separating the injected sample injected by the plurality of injections into a plurality of components using the separation column (P4/L122-132).
Iwata discloses a trapping step of trapping the plurality of components by the plurality of trap columns so that the same components are collectively trapped in a common trap column of the plurality of trap columns (P4/L140-143, each time the peaks of the second third fractional components are detected, the components are led to the flow paths 26-2 to 26-n of the respective trap column, and collection of components is repeated).
Iwata discloses a purifying liquid supply section that supplies a purifying liquid (Figure 1, P3/L108-119, water is provided as a diluting liquid from container 32 to pump 34, valves 36 and 38, to flow paths 26-1 to 26-n).
Iwata discloses a collecting step of leading the components from the plurality of trap columns to the collector by supplying an eluent to the plurality of the trap columns (P4/L150-156, the desorption mobile phase solvent (eluent) is sequentially sent to the respective trap columns, and the fractional components captured in the respective trap columns are desorbed and collected by the fraction collector in separate collection containers).
However, Iwata is silent to a purifying step of purifying each of the components in the plurality of trap column by supplying a purifying liquid to the plurality of trap columns after the trapping step.
Kono ‘350 discloses that after capturing a target compound in a trap column, and before elution of the target compound from the trap column, it is possible to remove impurities and other matters remaining in the trapping passage and trap column by passing a washing liquid through the trapping passage and trap column ([0076]). The washing liquid may be water ([0076]), the same as the diluting liquid from Iwata. When wash water is supplied from container 28 to remove impurities from the trap column 23 and trapping passage 22, it is clear from Figure 1 that the wash liquid containing the impurities may travel from the trapping passage 22 c to port e of switching valve 21 and to disposal port d (i.e., drain) (Figure 1, [0076], [0065]). It is clear that such a configuration is possible in Iwata’s Figure 1, with purifying water passing from container 32 to valves 36, 38, through trap columns 26-2 to 26-n to valve 20 and drain 22 (Iwata, Figure 1).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the method of Iwata to comprise a purifying step of purifying each of the components in the plurality of trap column by supplying a purifying liquid to the plurality of trap columns after the trapping step, as taught by Kono ‘350, in order to remove impurities and other matters remaining in the trapping passage and trap column after capturing a target compound in a trap column, but before elution of the target compound from the trap column.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata (JP-2003149217, machine translation) in view of Kono (US 2010/0276350), as applied to the claims above, and in further view of Hofmann (US 2002/0088946).
With regard to Claim 2, modified Iwata discloses all the limitations in the claims as set forth above. 
However, modified Iwata is silent to a computer program configured to cause a preparative liquid chromatograph to perform the steps of the method according to Claim 1 by being executed by a computer.
Hofmann discloses a device for trapping at least one chromatography peak of a chromatography flow (Abstract). Hofmann discloses a plurality of trapping columns are provided on a column carrier wherein the trapping columns are separately and selectively connectable to the inlet and outlet capillary (Abstract).
Hofmann discloses that the same species of chromatography peak can be trapped multiple times in one and the same column ([0050]). Hofmann discloses that this feature has the advantage to increase the peak amount on a trapping column which in some applications is urgently needed to achieve the desired detection level ([0051]). Hofmann discloses that the chromatography system has automatic software-controlled operation (i.e., programs) ([0007], [0044], [0082]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for a computer program to be configured to cause a preparative liquid chromatograph to perform the steps of the method of modified Iwata according to Claim 1 by being executed by a computer, as taught by Hofmann, in order to increase the peak amount on a trapping column which in some applications is urgently needed to achieve the desired detection level.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777